Case: 2:19-cv-00019-WOB-CJS Doc #: 74 Filed: 01/15/20 Page: 1 of 5 - Page ID#: 1127
                                                                    Eastern District of Kentucky
                                                                           FILED
                                                                           JAN 15 2020
                               UNITED STATES DISTRICT COURT                AT COVINGTON
                               EASTERN DISTRICT OF KENTUCKY               ROBERT R. CARR
                                                                      CLERK U.S. DISTRICT COURT
                              NORTHERN DIVISION AT COVINGTON

    NICHOLAS SANDMANN, by and through
    his parents and natural guardians, TED
    SANDMANN and JULIE SANDMANN,

                Plaintiffs,                     No. 2: l 9-cv-19-WOB-CJS

    v.

    WP COMPANY LLC, d/b/a THE
    WASHINGTON POST,

                Defendant.

    NICHOLAS SANDMANN, by and through
    his parents and natural guardians, TED
    SANDMANN and JULIE SANDMANN,

                Plaintiffs,                     No. 2: l 9-cv-0031-WOB-CJS

    V.

    CABLE NEWS NETWORK, INC.,

                Defendant.

    NICHOLAS SANDMANN, by and through
    his parents and natural guardians, TED
    SANDMANN and JULIE SANDMANN,

                Plaintiffs,                     No. 2: l 9-cv-56-WOB-CJS

    V.

    NBCUNIVERSAL MEDIA, LLC,

                Defendant.



                                      AGREED ORDER
Case: 2:19-cv-00019-WOB-CJS Doc #: 74 Filed: 01/15/20 Page: 2 of 5 - Page ID#: 1128




            Pursuant to the Court's January 8, 2020 Order, Plaintiff Nicholas Sandmann, Defendant

   WP Company, LLC d/b/a The Washington Post, Defendant Cable News Network, Inc., and

   Defendant NBCUniversal Media, LLC, by and through their counsel of record, respectfully submit

   this Agreed Order, scheduling deadlines pending the filing of any additional lawsuit(s) in this

   Court. Accordingly, it is HEREBY ORDERED that:

            I.        On or before Monday, February 17, 2020, Plaintiff shall file a status report advising

   the Court of any additional lawsuits that have been filed in this Court and any additional lawsuits

   that may be filed in this Court concerning the events of January 18, 2019, at the National Mall.

            2.        Pursuant to the agreement reached at the January 7, 2020, conference, Plaintiff shall

   endeavor in good faith to file any additional lawsuit(s) that he expects to file in this Court

   concerning a republication of the statements of Nathan Phillips that Plaintiff "blocked" Phillips

   and "would not allow him to retreat" on January I 8, 2019 at the National Mall, on or before March

   9, 2020, without prejudice to Plaintiff's right to file additional lawsuits prior to the expiration of

   the applicable statute of limitations.

            3.        After responsive pleadings have been filed in any additional lawsuits that have been

   commenced, the parties will file a status report proposing a new date to hold a joint Rule 26(t)

   Conference.



   Dated:        \\   \5\pWO
                                                             Hon. William 0. Bertelsman
                                                             United States District Judge




                                                        2
Case: 2:19-cv-00019-WOB-CJS Doc #: 74 Filed: 01/15/20 Page: 3 of 5 - Page ID#: 1129




   Tendered by:

                                      Isl Todd V McMurtrv
                                      Todd V. McMurtry
                                      Kyle M. Winslow
                                      Hemmer Defrank Wessels PLLC
                                      250 Grandview Drive
                                      Suite 500
                                      Ft. Mitchell, KY 95343
                                      Phone: (859) 344-1188
                                      Fax: (859) 578-3869
                                      Email: tmcmurtry@hemmerlaw.com

                                      L. Lin Wood (pro hac vice)
                                      Nicole Jennings Wade (pro hac vice)
                                      Jonathan D. Grunberg (pro hac vice)
                                      G. Taylor Wilson (pro hac vice)
                                      L. LIN WOOD, P.C.
                                      1180 W. Peachtree St., Ste. 2040
                                      Atlanta, GA 30309
                                      Phone: (404) 891-1402
                                      Fax: (404) 506-9111
                                      Email: lwood@linwoodlaw.com

                                      Attorneys for Plaintiff

                                      and

                                      Isl BethanvA. Breetz
                                      Philip W. Collier
                                      Bethany A. Breetz
                                      STITES & HARBISON, PLLC
                                      400 West Market Street, Suite 1800
                                      Louisville, KY 40202-3352
                                      Telephone: (502) 587-4500
                                      bbreetz@stites.com

                                      William G. Geisen
                                      STITES & HARBISON, PLLC
                                      100 East RiverCenter Boulevard, Suite 450
                                      Covington, KY 41011
                                      Telephone: (859) 652-7601

                                      Kevin T. Baine (pro hac vice)
                                      Thomas G. Hentoff (pro hac vice)
                                      Nicholas G. Gamse (pro hac vice)


                                         3
Case: 2:19-cv-00019-WOB-CJS Doc #: 74 Filed: 01/15/20 Page: 4 of 5 - Page ID#: 1130




                                      Katherine Moran Meeks (pro hac vice)
                                      Whitney G. Woodward (pro hac vice)
                                      WILLIAMS & CONNOLLY LLP
                                      725 Twelfth Street, N. W.
                                      Washington, DC 20005
                                      Telephone: (202) 434-5000
                                      thentoff@wc.com

                                      Attorneys for The Washington Post

                                      and

                                      I sf James E. Burke
                                      James E. Burke (pro hac vice)
                                      Sarah V. Geiger
                                      Amanda B. Stubblefield
                                      Keating Muething & Klekamp PLL
                                      One East Fourth Street, Suite 1400
                                      Cincinnati, OH 45202
                                      Telephone: 513 .579 .6400
                                      Fax: 513 .579 .6457
                                      jburke@kmklaw.com
                                      sgeiger@kmklaw.com
                                      astubblefield@kmklaw.com

                                      Charles D. Tobin (pro hac vice)
                                      Maxwell S. Mishkin (pro hac vice)
                                      BALLARD SPAHR LLP
                                      1909 K Street, NW, 12th Floor
                                      Washington, DC 20006
                                      Telephone: (202) 661-2200
                                      Fax: (202) 661-2299
                                      tobinc@ballardspahr.com
                                      mishkinm@ballardspahr.com

                                      Leita Walker (pro hac vice pending)
                                      BALLARD SPAHR LLP
                                      2000 IDS Center
                                      80 South Eighth Street
                                      Minneapolis, MN 55402-2274
                                      Telephone: (612) 371-6222
                                      Fax: (612) 3713207
                                      walkerl@ballardspahr.com

                                      Attorneys for Cable News Network, Inc.



                                         4
Case: 2:19-cv-00019-WOB-CJS Doc #: 74 Filed: 01/15/20 Page: 5 of 5 - Page ID#: 1131




                                     and

                                     Isl John C. Greiner
                                     John C. Greiner (pro hac vice)
                                     GRAYDON HEAD & RITCHEY LLP
                                     312 Walnut Street, Suite 1800
                                     Cincinnati, OH 45202
                                     Phone: (513) 629-2734
                                     Fax: (513) 333-4316
                                     jgreiner@graydon.law

                                     J. Stephen Smith
                                     Darren W. Ford
                                     GRAYDON HEAD & RITCHEY LLP
                                     2400 Chamber Center Drive
                                     Suite 300
                                     Ft. Mitchell, KY 41017
                                     Phone: (859) 578-3070
                                     Fax: (859) 578-3071
                                     ssmith@graydon.com
                                     dford@graydon.com

                                     Attorneys for NBC Universal Media, LLC




                                           5
